UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7001


SHARU BEY,

                Petitioner – Appellant,

          v.

WARDEN GERRI LEVISTER,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-hc-02266-FL)


Submitted:   October 25, 2013             Decided:   October 31, 2013


Before DAVIS, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sharu Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sharu Bey, a federal prisoner, appeals the district

court’s orders denying relief on his 28 U.S.C.A. § 2241 (West

2006 & Supp. 2013) petition and denying reconsideration.                                         We

have     reviewed        the       record       and     find     no     reversible          error.

Accordingly,      although           we     grant       leave     to     proceed       in     forma

pauperis,    we     affirm         for    the     reasons       stated      by   the    district

court.      Bey     v.    Warden          Gerri       Levister,       No.   5:12-hc-02266-FL

(E.D.N.C.    Jan.    24        &   May     31,    2013).         We    dispense        with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                                        AFFIRMED




                                                  2